On Petition eor Rehearing.
Petition to rehear has been filed in which it is insisted that by affirming an award for compensation in this case, we have ignored or overruled a long line of Tennessee cases from Russell v. Big Mountain Collieries, 156 Tenn. 193, 299 S. W. 798, to Crane Enamel Co. v. Jamison, 188 Tenn. 211, 217 S. W. (2d) 945.
There is no merit in this proposition.
“The test is whether or not there has been a decrease in petitioner’s capacity to earn wages in any line of work available to the petitioner * * *." (Our emphasis.) Standard Surety & Casualty Co. v. Sloan, 180 Tenn. 220, 226, 173 S. W. (2d) 436, 438, 149 A. L. R. 407.
Strictly following this test, we said in our former opinion, supra, p. 414:
“The question is whether, in the open labor market, in his disabled condition, the employee, after the injury, is able to earn in spite of his disability, as much as he was able to earn before the injury. ’ ’
Obviously, evidence that at the time of the hearing below,-the employee is earning certain wages, is evidence that he has capacity to earn them, but it is not *417conclusive evidence. He may be earning the wages, in spite of physical disability, while suffering pain, with the assistance of his fellow employees, or on account of the charity of his employer. Texas Employers’ Ins. Ass’n v. Scott, Tex. Civ. App., 233 S. W. (2d) 171; National Distillers Products Corp. v. Jones, 309 Ky. 394, 217 S. W. (2d) 813. Compare: Zurich General Acc. & Liability Ins. Co. v. Johnson, Tex. Civ. App., 202 S. W. (2d) 258, 260; Johnson v. Zurich General Acc. & Liability Ins. Co., 146 Tex. 232, 205 S. W. (2d) 353.
In Russell v. Big Mountain Collieries, supra, and the other cases cited by petitioner, the only evidence offered by either party, of the injured employee’s capacity to earn, was the employee’s present earnings. There was no attempt by the employee to show that his capacity to earn on the open labor market had been impaired by his disability, so the evidence of the present earnings being the only evidence of earning capacity, was accepted by the Trial Judge and this Court.
But to hold that proof of earnings at the time of the trial below was conclusive would be ,an invitation to fraud, by which an unscrupulous employer could re-employ an employee after his accident in spite of his disability, at the same wage the employee had been receiving prior to his disablement, carry him as an employee until after compensation had been denied in the Trial Court, then discharge the employee and defeat his claim to compensation. Furthermore, such a holding is not in accord with the language of the statute as we pointed out in our former opinion, supra.
It is argued for the first time in the petition to rehear that the judgment below is erroneous because no credit was allowed for the weeks during which the employee was working at his usual wage after the operation,
*418No exception was taken to the judgment on this ground, in the Trial Court, nor was it presented in the motion for new trial. In this state of the record, this Court is without jurisdiction to consider the proposition when it is presented for the first time in petition to rehear. Mullins v. Tennessee Stave & Lumber Co., 155 Tenn. 132, 290 S. W. 975; Bailey v. American Glanzstoff Corp., 163 Tenn. 206, 42 S. W. (2d) 347; Rule 14, 185 Tenn. 866. Petition denied.